93 Ga. App. 213 (1956)
91 S.E.2d 199
CARPENTER
v.
LOCKHEED AIRCRAFT CORPORATION et al.
35920.
Court of Appeals of Georgia.
Decided January 12, 1956.
Ferdinand Buckley, Marshall, Greene & Neely, for plaintiff in error.
Woodruff, Swift & Stephens, Frank M. Swift, contra.
QUILLIAN, J.
1. In order for the claimant in a workmen's compensation case to be entitled to an award in his favor he must prove that his disability was caused by an accident arising out of and in the course of his employment.
2. That the claimant is unable to prove the precise time at which the accident occurred, or the exact manner in which it happened does not debar his right to compensation. He may prove that it arose out of and in the course of his employment by circumstantial evidence. Ideal Mutual Ins. Co. v. Ray, 92 Ga. App. 273 (88 S. E. 2d 428).
3. When in any civil case, including those heard by the State Board of Workmen's Compensation, a party undertakes to support his right of recovery or defense solely by circumstantial evidence, in order for him to prevail, the "facts and circumstances" which he offers as proof must not only sustain the hypothesis upon which his cause of defense is predicated, but must tend to prove that it is more probable than some other inconsistent reasonable theory or hypothesis. Bailey v. Atlanta Gas Light Co., 58 Ga. App. 78 (197 S. E. 911).
4. Where, as in this case, the claimant relies upon circumstantial evidence to prove that his disability was caused by an accident arising out of and in the course of his employment, and from the facts and circumstances proved it appears as probable that the disability was caused by a physical infirmity of the claimant not in any way connected with his employment he is not entitled to an award of compensation.
Judgment affirmed. Felton, C. J., and Nichols, J., concur.